Order, Supreme Court, New York County (Lorraine Miller, J.), entered November 13, 1997, which, sua sponte, dismissed the action for lack of subject matter jurisdiction and denied as moot the parties’ respective motions for summary judgment, unanimously affirmed, without costs.
The IAS Court correctly held that since plaintiffs only remaining causes of action primarily seek recovery of money under an agreement with the State Department of Health, the action may only be entertained in the Court of Claims (Court of Claims Act § 9 [2]; see, Schaffer v Evans, 57 NY2d 992; Automated Ticket Sys. v Quinn, 90 AD2d 738, affd 58 NY2d *303949). Plaintiff’s claim of error with respect to the prior order dismissing its Federal statutory and constitutional claims may not be reviewed absent a final judgment bringing that order up for review (CPLR 5501 [a] [1]). In any event, were we to review, we would find that plaintiff fails to assert any viable Federal claims. Concur — Rosenberger, J. P., Wallach, Rubin and Andrias, JJ.